 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE

 8   ALAN MICHAEL BARTLETT,

 9                                 Petitioner,             Case No. C18-1574-RAJ

10          v.
                                                           ORDER DISMISSING ACTION
11   PAUL PENZONE,

12                                 Respondent.

13

14          The Court, having reviewed petitioner’s petition for writ of habeas corpus, the Report and

15   Recommendation of James P. Donohue, United States Magistrate Judge, and the remaining

16   record, hereby finds and ORDERS:

17          (1)     The Report and Recommendation is approved and adopted.

18          (2)     Petitioner’s petition for writ of habeas corpus (Dkt. 9-1) and this action are

19   DISMISSED with prejudice for lack of jurisdiction.

20          (3)     Petitioner’s application to proceed with this action in forma pauperis (Dkt. 9) is

21   DENIED as moot.

22          (4)     In accordance with Rule 11 of the Rules Governing Section 2254 Cases in the

23   United States District Courts, a certificate of appealability is DENIED.
     ORDER DISMISSING ACTION
     PAGE - 1
 1         (5)    The Clerk is directed to send copies of this Order to petitioner and to the

 2   Honorable James P. Donohue.

 3         DATED this 13th day of March, 2019.

 4

 5

 6
                                                        A
                                                        The Honorable Richard A. Jones
 7                                                      United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
     ORDER DISMISSING ACTION
     PAGE - 2
